             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:17 CV 350 MOC WCM

MARY MARTIN,                                   )
                                               )
                  Plaintiff,                   )
                                               )
      v.                                       )
                                               )
NAKISHA GARRETT, in her individual             )            ORDER
capacity as employee of the North Carolina     )
Department of Public Safety; BIANCA            )
HARRIS, in her individual capacity as warden )
of North Carolina Correctional Institution for )
Women; MS. THOMPKINS, in her individual )
capacity as an employee of the North Carolina )
Department of Public Safety; WALLY             )
WAZAN, in his individual capacity as           )
employee of the North Carolina Department      )
of Commerce,                                   )
                                               )
                  Defendants.                  )
______________________________________         )

      This matter is before the Court on a Motion to Withdraw (the “Motion,”

Doc. 95), by which counsel of record for Defendant Mahogani Thompkins

(“Thompkins”) request leave to terminate their representation of Thompkins

in response to her alleged failure to maintain contact with counsel and

cooperate fully in her defense.

      In light of the allegations in the Motion, and considering the upcoming

pretrial deadlines in this matter, the undersigned finds that a hearing should

conducted.



    Case 1:17-cv-00350-MOC-WCM Document 96 Filed 04/22/21 Page 1 of 2
      Accordingly, the Clerk is respectfully DIRECTED to set a hearing via

video teleconference on the Motion to Withdraw. Counsel for Thompkins is

DIRECTED to use all reasonable efforts to provide Thompkins with notice of

the hearing, as well as a copy of the Motion to Withdraw and this Order.

Defendant Thompkins is ADVISED that her participation in the hearing is

expected and that she may attend via video teleconference or, if video

teleconferencing capability is unavailable to her, via telephone.

      It is so ordered.



                                      Signed: April 22, 2021




                                        2

    Case 1:17-cv-00350-MOC-WCM Document 96 Filed 04/22/21 Page 2 of 2
